DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2020 has been considered by the Examiner.
Claim Objections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the term “tends to” is defined as, “to be likely to do something or to happen in a particular way because this is what often or usually happens” (Oxford Learner’s Dictionaries), and thus, gives the inference that the spring may or may not return the lever to equilibrium.  Please clarify.
Claim 2 and 3, recite the phrases, “two generally parallel legs”, which is considered vague and indefinite.  Are the legs parallel?  Please clarify.
Claim 7 recite the limitation "the input link" in line 1. Claim 7 also recite the limitation, “the legs of the lever” at line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claims 5, 6 and 9 are rejected on their dependency to claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jafari et al. (AwAS-II: A New Actuator with Adjustable Stiffness based on the Novel Principle of Adaptable Pivot point and Variable Lever ratio, see IDS).
Jafari discloses and shows at Fig. 4 a mechanically over-damped actuator comprising: 
an output link comprising a lever and a torsion spring associated with the lever, wherein the lever has an initial equilibrium position and is pivotable about a pivot axis, wherein the spring opposes pivoting of the lever away from its initial equilibrium position such that the spring tends to return the lever to the equilibrium position.
Regarding claim 2, Jafari shows the lever having a U-shaped and an arcuate U-shaped portion from which extend two generally parallel legs.
Regarding claim 7, the input link (Fig. 4, Intermediate link, see also Fig. 5) further comprises a pivot element (pivot) that is positioned between the legs of the lever that pivots the lever when a force is applied to the output link.
Regarding claim 8, the pivot element is linearly adjustable relative to the lever and wherein the position of the pivot element along a length of the lever changes a stiffness of the actuator.
Regarding claim 9, the output link further comprises a mechanical stop (the extent to which the torsion spring may be twisted) that limits the extent to which the lever can pivot from side to side.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jafari et al. as mentioned elsewhere above.
Regarding claim 3, Jabari discloses and shows two torsion springs, each having a coiled portion from which the two legs are not generally parallel and one leg of each spring being positioned next to an outer side of each of the legs of the lever.  However, the actuator having one spring with two generally parallel legs is deemed as obvious in according to MPEP 2144.04(IV)(B) which states, “[I]t has been noted that limitations relating to the shape are not sufficient to be patentably distinguishable over the prior art” in citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, MPEP 2144.04 states "If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection" (emphasis added). In the instant case, Applicant’s disclosure, and all other evidence of record, fails to set forth any unexpected result (i.e., criticality) over the referenced publication for the actuator to have one torsion spring with the legs extending generally parallel and positioned to an inner side of the legs of the lever.
Regarding claim 4, when a force is applied to the output link in a first direction, the lever pivots about its pivot axis in a first angular direction and a first leg of the lever deflects a first leg of the torsion spring, and when the force is removed the first leg of the torsion spring urges the first leg of the lever back to the initial equilibrium position.
Regarding claim 5, when a force is applied to the output link in a second direction, the lever pivots about its pivot axis in a second angular direction and a second leg of the lever deflects a second leg of the torsion spring, and when the force is removed the second leg of the torsion spring urges the second leg of the lever back to the initial equilibrium position.
Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658